Citation Nr: 0332917	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from November 1943 to December 
1966.  He died on October [redacted], 2000.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and denied a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  In 
July 2001, the Board remanded the claims for additional 
development.  

It appears that the appellant has raised a claim of 
entitlement to compensation for the cause of the veteran's 
death pursuant to 38 U.S.C.A. § 1151.  See appellant's 
letter, received in August 2001.  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in October 2000, at the age of 75 years.

2.  The veteran died of sepsis syndrome, due to (or as a 
consequence of) obstructive uropathy.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder, evaluated as 70 
percent disabling; postoperative residuals of right shoulder 
dislocation (major), evaluated as 40 percent disabling; 
bilateral hearing loss, evaluated as 30 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and residuals, 
shell fragment wound, right cheek, evaluated as 10 percent 
disabling; as well as residuals of bilateral trench foot, 
residuals of cancer of the lip, and residuals of right 
mandible fracture, all of which were evaluated as 
noncompensable (0 percent disabling); his combined rating was 
90 percent; a total rating on the basis of individual 
unemployability due to service-connected disability was in 
effect with an effective date of June 5, 1998.  

4.  Sepsis syndrome, and obstructive uropathy, were not shown 
during active service, nor are they shown to be of service 
origin or to have been caused by or as a result of the 
veteran's service-connected disorders.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310, 3.312 (2003).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2000 rating decision that the 
criteria has not been met for service connection for the 
cause of the veteran's death, or Dependency and Indemnity 
Compensation.  See also, December 2000 statement of the case, 
April 2003 supplemental statement of the case (SSOC).  Those 
are the key issues in this case, and the rating decision, the 
statement of the case (SOC), and the SSOC informed the 
appellant of the evidence needed to substantiate her claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
a letter, dated in August 2001, the appellant was informed of 
the VCAA, and of the types of evidence which may be probative 
of her claims.  In the letter, she was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain all records identified by the appellant, 
including medical records, employment records, or records 
from other Federal agencies.  She was notified that it was 
still her responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  In addition, in May 2003, 
the appellant was sent a second VCAA notification letter.  
See also RO's letter to the appellant, dated in July 2003.  
However, in a letter, received in May 2003, she indicated 
that she had no additional evidence to submit, and that she 
wanted to have her claims decided "immediately."  
Therefore, she has waived her rights under the VCAA.  See 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam).  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence.   See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board further finds that, as discussed 
infra, although an etiological opinion has not been obtained, 
the Board finds that a remand for an opinion is not 
necessary.  Specifically, the veteran died approximately 34 
years after separation from service, and there is no 
competent evidence of a nexus between the veteran's service, 
or a service-connected condition, and the veteran's cause of 
death.  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); see also 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Service Connection

The appellant argues that entitlement to service connection 
for the cause of the veteran's death, and Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318, has been established.  

The veteran's certificate of death indicates that he died on 
October [redacted], 2000, at the age of 75, at the DCH Regional 
Medical Center.  The immediate cause of death is listed as 
sepsis syndrome, due to (or as a consequence of) obstructive 
uropathy.  The manner of death is listed as "natural 
cause."  

At the time of his death, the veteran had been granted 
service connection for post-traumatic stress disorder, 
evaluated as 70 percent disabling; postoperative residuals of 
right shoulder dislocation (major), evaluated as 40 percent 
disabling; bilateral hearing loss, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
residuals, shell fragment wound, right cheek, evaluated as 10 
percent disabling.  In addition, service connection was in 
effect for residuals of bilateral trench foot, residuals of 
cancer of the lip, and residuals of right mandible fracture, 
with all disabilities evaluated as noncompensable.  His 
combined rating was 90 percent.  He had also been granted a 
total disability evaluation for compensation purposes based 
on individual unemployability, with an effective date of June 
5, 1998.  

The veteran's service medical records do not show treatment 
for sepsis syndrome, or obstructive uropathy.  His separation 
examination report, dated in September 1966, shows that his 
abdomen and viscera were clinically evaluated as normal.  In 
an accompanying report of medical history, he denied a 
history of "stomach, liver or intestinal trouble."  

The post-service medical evidence includes VA outpatient 
treatment, examination, and hospital reports, between 1997 
and 2000; reports from the University of Alabama at 
Birmingham Center for Psychiatric Medicine (UAB), dated 
between 1994 and 1995; reports from Kenneth B. Botsford, 
M.D., dated between 1988 and 1996; reports from Rob J. 
Newton, M.D., dated between 1996 and 1997; and reports from 
the Lloyd Noland Hospital and Health System (LNHHS), dated 
between 1991 and 1998.  This evidence shows that the veteran 
received treatment for PTSD, and that he was noted to have a 
history of a number of conditions for which service 
connection is not in effect, to include peripheral 
neuropathy, gastroesophageal reflux disease (GERD), 
hypertension, non-insulin dependent diabetes mellitus 
(NIDDM), and heart disease.  This evidence also shows that 
the veteran had a medical history that included treatment for 
prostate cancer in 1993.  In this regard, a December 1998 VA 
hospitalization report contains an Axis III diagnosis noting 
a history of radiation burns to the colon as a result of 
prostate cancer treatment, with residual GI 
(gastrointestinal) symptoms.  In addition, reports from the 
Shadecrest Health Care Center (SHCC), dated in 2000, indicate 
that the veteran was treated between August and September of 
2000 with diagnoses of chronic OBS (organic brain syndrome), 
paroxysmal SVT (supraventricular tachycardia), hyperplasia 
prostate, and "fall."  Other records include an autopsy 
report, dated in October 2000, which contains final 
anatomical diagnoses of diverticulosis with diverticulitis, 
with secondary marked segmental stenosis, rectosigmoid area.  
Additional findings included concentric left ventricular 
hypertrophy, "mild emphysematous change, lungs, apices, 
bilateral," and atherosclerosis, small aneurysm, bifurcation 
of aorta.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that he developed sepsis syndrome 
or obstructive uropathy during service.  There is no 
competent evidence of a nexus between the veteran's service, 
or a service-connected condition, and his cause of death.  
Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  
III.  Dependency and Indemnity Compensation

The Board initially notes that Dependency and Indemnity 
Compensation (DIC) benefits are payable to the surviving 
spouse of a veteran if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  
However, in Part II, the Board determined that service 
connection is not warranted for the cause of the veteran's 
death.  Accordingly, the criteria for DIC at 38 U.S.C.A. § 
1310 are not met.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised in 
January 2000, prior to the appellant's filing of her claim 
(in November 2000).  In addition, the United States Court of 
Appeals for the Federal Circuit has held that entitlement to 
section 1318 DIC benefits cannot be established by way of 
hypothetical entitlement.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

At the time of his death, the veteran had been granted 
service connection for post-traumatic stress disorder, 
evaluated as 70 percent disabling; postoperative residuals of 
right shoulder dislocation (major), evaluated as 40 percent 
disabling; bilateral hearing loss, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
residuals, shell fragment wound, right cheek, evaluated as 10 
percent disabling.  In addition, service connection was in 
effect for residuals of bilateral trench foot, residuals of 
cancer of the lip, and residuals of right mandible fracture, 
with all disabilities evaluated as noncompensable.  The 
effective date for all ratings was March 17, 1997.  The 
veteran's combined rating was 90 percent, also with an 
effective date of March 17, 1997.  The veteran was also shown 
to have been awarded a total disability rating based on 
individual unemployability, with an effective date of June 5, 
1998.  

The Board finds that the claim must be denied.  The veteran 
was separated from service in December 1966.  He died in 
October 2000.  He is not shown to be a former prisoner of 
war, to have received a continuous total disability rating or 
an unemployability rating for a period of 10 years or more 
immediately preceding his death, or to have received a 
continuously rated total disability rating or unemployability 
rating from the date of discharge or release from active 
service for a period of not less than five years immediately 
preceding death.  Accordingly, the criteria at 38 U.S.C.A. 
§ 1318 have not been met, and the claim must be denied.  


IV. Conclusion

In reaching these decisions, the Board has considered the 
appellant's assertions.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, lay persons untrained in the field of medicine are not 
competent to offer such opinions.   Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted, and that 
the criteria at 38 U.S.C.A. § 1318 have not been met.  To 
that extent, the contentions of the appellant are unsupported 
by persuasive evidence.

In reaching these decisions the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski , 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



